DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
▪ On line 1: --the tank support portion-- should be changed to ‘each tank support portion’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine (US 5,810,309)
Augustine discloses:
the fuel system frame comprising a frame rail connection portion (70) and a tank end support portion (72, 74), the tank end support portion extending laterally from the frame rail connection portion (see Fig. 6) and configured to support one of the rearward-extending boss or the forward-extending boss, 
the frame rail connection portion comprising a first mounting position (upper portion of slots 92) and a second mounting position (lower portion of slots 92), the second mounting position spaced longitudinally apart from the first mounting position (see Fig. 5, longitudinal spacing in vertical direction); 
a first bracket (30) configured to connect to the frame rail connection portion of the fuel system frame at the first mounting position or at the second mounting position to support the fuel system frame from either the first mounting position or the second mounting position; 
and a second bracket (33) having a first portion configured to mate with the first bracket and a second portion configured to connect to a vehicle frame rail (see Fig, 2 vertical and horizontal portions mount to first bracket and frame rail, respectively).

wherein the fuel system frame further comprises a second frame rail connection portion and a second tank end support portion (see Figs. 1, 2; illustrating forward and rearward mounting structures), the second tank end support portion extending laterally from the second frame rail connection portion and configured to support the forward-extending boss, 
wherein the first bracket and the second bracket are configured to support a rearward portion of the fuel system frame (see Figs. 1, 2), and 
wherein the fuel system further comprises comprising a third bracket and a fourth bracket configured to support a forward portion of the fuel system frame (see Figs. 1, 2; brackets 30, 33).
▪ Regarding claim 3: the third bracket is configured to connect to the second frame rail connection portion of the fuel system frame at one of a plurality of longitudinally spaced apart mounting positions to support the fuel system frame from one of the plurality of mounting positions (see Fig. 5, see also col. 4, ln. 60-65 providing that the mounting brackets are substantially identical).
▪ Regarding claim 13: the first mounting position and the second mounting position are disposed along a continuous slot formed (92, see Fig. 5) in the frame rail connection portion of the fuel system frame.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 10,081,243).
Zimmerman discloses:
a fuel tank comprising a central cylindrical portion (14), a first neck portion comprising a first boss at a first end and a second neck portion comprising a second boss at a second end (Fig. 1A and col. 4, ln. 15-34 provide for a front and rear connection; col. 4, ln. 60-col. 5 ln. 10 – provides for neck portions of tank); 
a support assembly configured to connect the fuel system to a side portion of a frame rail of a vehicle, the support assembly comprising; 
a first tank support portion (Fig. 1A) configured to support the first neck portion of the tank; and 
a second tank support portion (Fig. 1A) configured to support the second neck portion of the tank;
a bracket system (10) coupled with the first tank support portion and the second tank support portion; 
wherein the bracket system is configured to be coupled to a frame rail at a frame rail position longitudinally between the first neck portion of the fuel tank and the second neck portion of the fuel tank (Figs. 4C, 4D illustrate that the a connecting position to the frame rail is disposed between the neck portions, which are held in tank mount 70 on either side).
▪ Regarding claim 16: the tank support portion comprises a first tank bracket and a second tank bracket (lower and upper portions of 70; see Fig. 2A, 2B), the first bracket having a 
▪ Regarding claim 17: the first tank bracket comprises a first block (74) having a first support surface (78) configured to be disposed about the first boss and the second tank bracket comprises a second block (82) having a second support surface (86) configured to be disposed opposite the first support surface and to enclose a space about the first boss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Zimmerman.
Augustin discloses as discussed above, but does not directly disclose a fuel tank with a boss or a resilient member.
As provided above, Zimmerman teaches a fuel system including a fuel tank with a front and rear boss.  Zimmerman also teaches a resilient member (201) between the support frame and bracket.

Based on the teaching of Zimmerman, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Augustine in order to provide support for an alternative fuel tank structure with a circular cross section at either end, and to provide a damping effect between the components, which would extend the life of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Gunn (US 2008/0067209).
Augustine discloses as discussed above, but does not directly disclose a first and second plurality of apertures for mounting positions.
Gunn teaches a frame mounting device wherein the first mounting position is at least partially defined by a first plurality of apertures (24a) in the frame rail connection portion (18), wherein the second mounting position is at least partially defined by a second plurality of apertures (24a) in the frame rail connection portion, wherein the first plurality of apertures comprises at least one aperture that is not part of the second plurality of apertures, and wherein the second plurality of apertures comprises at least one aperture that is not part of the first plurality of apertures (each pair/set of apertures disposed in the vertical direction provides for a distinctive mounting position).
Based on the teaching of Gunn, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify .

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Sloan (US2016/0082910)
Zimmerman discloses as discussed above, but does not directly disclose a collision load member or a step.
Sloan teaches a tank support with a front and rear mounting bracket (301) having a collision load member (303) disposed therebetween (Fig. 3).  ¶ 0035 teaches a step support.
Based on the teaching of Sloan, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention, to modify Zimmerman in order to provide additional protection for the fuel system.

Allowable Subject Matter
Claims 6-12 and 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a fuel system frame with a frame rail connection portion:

(ii) wherein the frame rail connection portion and the second frame rail connection portion are connected together by a structural member providing a concave frame structure into which the fuel tank can be received with the structural member positioned laterally inward of the central portion of the fuel tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        



MLW
April 24, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611